UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-53008 THERABIOGEN, INC. (Exact name of registrant as specified in its charter) NEVADA 98-0559606 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 120 Wall Street, Suite 2401 New York, NY (Address of principal executive offices) (Zip Code) 866-284-9561 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x]Yes []No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (s. 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x]Yes []No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes [x]No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [] Yes [x]No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of October 18, 2010, we had 37,418,500 shares of common stock outstanding. INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets – at August 31, 2010 (unaudited) and February 28, 2010 1 Condensed Statements of Operations for the three and six months ended August 31, 2010 and 2009, and for the period from inception to August 31, 2010 (unaudited) 2 Condensed Statement of stockholders’ equity for the period from inception (April 26, 2000) to August 31, 2010 (unaudited) Condensed Statements of Cash Flows for the six months ended August 31, 2010 and 2009, and for the period from inception to August 31, 2010 (unaudited) 3 Notes to the Condensed Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. (Removed and Reserved) 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 i PART I. ITEM 1. FINANCIAL INFORMATION THERABIOGEN, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS August 31, 2010 February 28, 2010 (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Inventory Note and interest receivable-related party Total current assets License, net of amortization of $208,397 and $161,993 Mineral rights Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Notes and interest payable-related parties Note payable - net of discount of $130,500 and $ - - Total current liabilities Notes payable-related parties - Note payable - Liability for unissued common stock - STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 150,000,000 shares authorized 36,953,500and 32,927,500 outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed financial statements. 1 THERABIOGEN, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Six Months Ended Inception (April 26, 2000) August 31, August 31, to August 31, 2010 Expenses General and administrative $ Selling and marketing Amortization Interest-net - related party Interest -net - - Finance cost - - Total expenses Net loss $ ) $ ) $ ) $ ) $ ) Net loss - per share $ ) $ ) $ ) $ ) Weighted average shares outstanding basic and dilutive See notes to condensed financial statements. 2 THERABIOGEN, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY Accumulated Additional Deficit Total Preferred Stock Common Stock Paid-in From Stockholders' Number Amount Number Amount Capital Inception Equity Common stock issued: Cash $ $ $ Services 60 Net loss for for the period - $ ) ) Balance - February 28, 2001 - - ) Common stock issued for cash 1 Net loss for the year - ) ) Balance - February 28, 2002 - - ) ) Net loss for the year - ) ) Balance - February 28, 2003 and 2004 - - ) ) Contributed capital - Net loss for the year - ) ) Balance - February 28, 2005 - - ) ) Cancellation of stock ) ) - Issuance of preferred stock Conversion of indebtedness 14 Issuance of common stock - Conversion of indebtedness 75 Conversion of preferred stock ) ) ) - Net income for the year - Balance - February 28, 2006 - - ) - Net loss for the year - ) ) Balance - February 28, 2007 - - ) ) Net loss for the year - ) ) Balance - February 28, 2008 - - ) ) Common stock isssued: - Acquisition of license Services 40 40 Conversion of debt 90 Net loss for the year - ) ) Balance - February 28, 2009 - - ) Effect of recapitalization - reverse merger Issuance of unit of 2 sharesof - common stock and one warrant Net loss for the year - ) ) Balance - February 28, 2010 ) Issuance ofunits of2 shares of common stock and onewarrant Common stock issued: Cash Warrant exercise Debt Conversion of debt Awards Financing 55 ) ) Beneficial conversion feature - notes payable Net loss for the period - ) ) Balance - August 31, 2010 (unaudited) - $
